DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Information Disclosure Statement
The list in Foreign Patent Documents section in IDS submitted on May 7, 2021 has no English translation and equivalent in record, and therefore, only face such as drawings with limited understanding is considered according to 37 CFR 1.98(a)(3)(ii) and see MPEP 609.04(a)(II).
 
Claim Objections
Claims 2-11, 14-17, 19-20 are objected to because of the following informalities: 
Claim 2 recites “A gas mask or helmet in accordance with claim 1” which should be – [[A]] The gas mask or helmet in accordance with claim 1--. Claims 3-11, 14-17, and 19-20 are objected for the at least similar reasons above.
Claim 15 further recites “the reference level” which should be --a reference level--. Claim 19 is objected for the at least similar reason as described in claim 15 above since claim 19 recites the similar deficient feature as recited in claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites a question citation “which signal component comprises information about the generation of sound wave which interfere destructively with a component of the ambient sound” and which is confusing it is unclear whether the “which signal component” is referred to “a signal component of the audio signal”, other component of “the audio signal”, “microphone signal” of “the ambient sound” and thus, renders claim indefinite. Claims 2-11, 14-17 are rejected due to the dependencies to claim 1.
Claim 12 is rejected for the at least similar reasons described in claim 1 above since claim 12 recited the similar deficient features as recited in claim 1. For example, claim 12 recites “which signal component comprises information about the generation of …”. Claims 18-20 are rejected due to the dependencies to claim 12.
Claim 13 is rejected for the at least similar reasons described in claim 1 above since claim 13 recited the similar deficient features as recited in claim 1. For example, claim 12 recites “which signal components pertain to human speech …”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rast (US 20010046304 A1).
Claim 13: Rast teaches a gas mask or helmet (title and abstract, ln 1-15, a helmet having a headset of fig. 1, para [0013]) with a communication system (including audio source connections 52, or wireless receiver to receive program sound signal, para [0014]), comprising:
a headset (120), which is configured to output sound waves to an ear (19+) of a user (190) based on an audio signal ¢121);
a headset (including speakers 56a/56b, etc., in fig. 3; audio announciator behind element 18 in fig. 1, para [0049]) configured to output sound waves (output sound selected from the wireless receiver 52a-52c or selected from microphone 58a/58b at hearthrough mode in fig. 3, para [0014]) to an ear of a user (the user to wish selectively listen to the environmental sound, attenuated environmental sound, or receive audio signal only, abstract) based on an audio signal (the signal outputted to the speakers 56a/56b);

a control circuit (a part of microprocessor/DSP 63 in fig. 3) configured to detect signal components of the microphone signal (detecting a “Hello” sound from the microphone signal and via correlating to the stored speech patterns, para [0053]), which signal components pertain to human speech (utterance “hello” inherently human speech, para [0053], via the speech recognition , para [0054]), and to generate a signal component of the audio signal based on the signal components of the microphone signal, which signal components pertain to human speech (switching to hear-through mode to communicate the environmental sound to the wearer, para [0054]; via the microprocessor/DSP to generate audio signal to speakers 56a/56b in fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rast (above) and in view of reference Goldman (US 20170193978 A1).
Claim 1: Rast teaches a gas mask or helmet (title and abstract, ln 1-15, a helmet having a headset of fig. 1, para [0013]) with a communication system (including audio source connections 52, or wireless receiver to receive sound, para [0014]), comprising:
a headset (including speakers 56a/56b, etc., in fig. 3; audio announciator behind element 18 in fig. 1, para [0049]) configured to output sound waves (output sound selected from the wireless receiver 52a-52c or selected from microphone 58a/58b at hearthrough mode in fig. 3, para [0014]) to an ear of a user (the user to wish selectively listen to the environmental sound, attenuated environmental sound, or receive audio signal only, abstract) based on an audio signal (the signal outputted to the speakers 56a/56b);
a microphone (including microphones 58a/58b in fig. 3) configured to output a microphone signal (through the conditioner circuit 60a/60b in fig. 3, para [0053]) based on ambient sound (being external acoustical environmental sound to be blocked via an ANC or to be partially heard, para [0052]-[0053]);
a processing circuit (a part of microprocessor/DSP 63 in fig. 3, including ANC circuitry within the headset, para [0015]) configured to generate, based on the microphone signal (the microphone signal as an input to the element 62 in fig. 3), a signal component of the audio signal (as a component of the signal to the speaker 56a/56b in fig. 3, e.g., selective sound acoustical isolation by block matched sound via an ANC), which signal component comprises information about the generation of sound waves which interfere destructively with a component of the ambient sound (the ANC or active noise cancellation for selective sound acoustical isolation, i.e., block matched sound; negative feedback signal of the microphone registered signal in the program audio signal being received so that the selected ambient noise 
a wireless interface (programmed sound received from the wireless receiver, para [0014], i.e., wireless I/F); and
a control circuit (other part of microprocessor/DSP 63 in fig. 3) configured to activate the processing circuit (upon detecting the sound to be blocked, the active noise cancelation is tuned to the specific sound to be blocked, i.e., activate the active noise cancelation for a specific sound pattern to be blocked, para [0052]).
However, Rast does not explicitly teach it is as a function of an operating state of the wireless interface for the disclosed activating the processing circuit.
Goldman teaches an analogous field of endeavor by disclosing wearing device (title and abstract, ln 1-22 and including a headset 10 in fig. 1) and wherein a processing circuit is disclosed (including noise cancelling circuit 15 to generate anti-noise signals which destructively interfere with ambient sound to cancel the ambient sound in fig. 2, para [0076]) and a control circuit is disclosed (including a switching element 17 having a controller 18 in fig. 2) and the control circuit is configured to activate the processing circuit is performed (through the switching element 17 and triggered by VAD 16 and/or input network gateway in fig. 2) as a function of an operating state of the wireless interface (via VAD and/or via wireless network gateway of whether close state during a call or open state with no call, para [0046]-[0049]; switching to ANC or normal or a first mode when a call is experienced, para [0082]; 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the functions of the processing circuit and the control circuit and wherein the control circuit is configured to activate the processing circuit as the function of the operating state of the wireless interface, as taught by Goldman, to the processing circuit and the control circuit in the gas mask or helmet with the communication system, as taught by Rast, for the benefits discussed above.
Claim 2: the combination of Rast and Goldman further teaches, according to claim 1 above, wherein the control circuit is further configured to detect a receipt of a radio message via the wireless interface (Goldman, receiving or experiencing a call from the network gateway, switching to normal mode or ANC mode, abstract) and as a result to activate the processing circuit (Goldman, switching between the first ANC mode and hear-through or no ANC mode upon the call status, VAD status; in a call and VAD is on, the third mode for ANC, para [0019]; not in the call, VAD is on, to hear-through second mode, para [0052]-[0055]).
Claim 3: the combination of Rast and Goldman further teaches, according to claim 2 above, wherein the control circuit is further configured to detect an end of the receipt of the radio message (Goldman, ending a call is determined by being aware of network close status, 
Claim 4: the combination of Rast and Goldman further teaches, according to claim 2 above, wherein the control circuit is further configured to generate a signal component of the audio signal, which signal component pertains to the radio message (Goldman, telephone network supporting the wireless cellular communication including making a call, para [0047], and replaying the received voice, etc. in fig. 6, para [0084]).
Claim 5: the combination of Rast and Goldman further teaches, according to claim 1 above, wherein the control circuit is further configured to detect a sending out of a radio message via the wireless interface and as a result to activate the processing circuit (Goldman, third mode, VAD with in-call on, i.e., radio communication is detected with starting a speech from the user, the hear-through side tone with in-call on or third mode is activated with different ANC settings, para [0017]-[0018]).
Claim 6: the combination of Rast and Goldman further teaches, according to claim 5 above, wherein the control circuit is further configured to detect an end of the sending out of the radio message and as a result to deactivate the processing circuit (Goldman, detecting whether a call is ongoing and provide a call signal in response to the detection, para [0050], at step 54 in fig. 5 and switching to not activation of the ANC or the second mode while further user is speaking at steps 59-60 in fig. 5, para [0081]).
Claim 8: the combination of Rast and Goldman further teaches, according to claim 1 above, wherein the control circuit is further configured to detect signal components of the microphone signal, which signal components pertain to human speech, and to generate a signal 
Claim 9: the combination of Rast and Goldman further teaches, according to claim 1 above, wherein the wireless interface is a radio or an interface for connection to a radio (Rast, the headset configured to with a radio, para [0061], and Goldman, radio for fixed telecoms network connected to, para [0047]; receiving radio from jack or wireless 62 in fig. 6).
Claim 10: the combination of Rast and Goldman further teaches, according to claim 1 above, wherein the headset comprises a sound-blocking material, which surrounds the ear of the user to at least some extent (Rast, ear-muff style devices that blocks noises within a high ambient acoustic environment, and Goldman, passive noise reduction by attenuating sound waves as they reach a user’s ears, para [0004]).
However, the combination of Rast and Goldman does not explicitly teach wherein the sound-blocking material is sound-absorbing material.
An Official Notice is taking that passive noise reduction by muff style is made of sound-absorbing material is notoriously well-known in the art before the effective filing date of the claimed invention for benefits of simple noise reduction with no power consumption, no electromagnetic issues, and available anytime (203 in fig. 2b, US 6463316 B1 by Brungart).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied passive noise reduction by muff style being made of sound-absorbing material, as taught by well-known in the art, to the headset in the gas 
Claim 11: the combination of Rast and Goldman further teaches, according to claim 1 above, wherein the microphone is integrated into the headset on a side facing away from the user (Rast, microphone 24 located at the outer face and purported to receive environmental sound, para [0050], and Goldman, the headset in fig. 2, the microphone 13, 13’ are within the headset and away from the speaker 12 in fig. 2).
Claim 16 has been analyzed and rejected according to claims 1, 11 above.

Claims 12, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rast (above) and in view of reference Bakalos et al (US 20100274564 A1, hereinafter Bakalos). 
US 20120140917 A1, hereinafter Nicholson).
Claim 12: Rast teaches a gas mask or helmet (title and abstract, ln 1-15, a helmet having a headset of fig. 1, para [0013]) with a communication system (including audio source connections 52, or wireless receiver to receive sound, para [0014]), comprising:
a headset (including speakers 56a/56b, etc., in fig. 3; audio announciator behind element 18 in fig. 1, para [0049]) configured to output sound waves (output sound selected from the wireless receiver 52a-52c or selected from microphone 58a/58b at hearthrough mode in fig. 3, para [0014]) to an ear of a user (the user to wish selectively listen to the environmental sound, attenuated environmental sound, or receive audio signal only, abstract) based on an audio signal (the signal outputted to the speakers 56a/56b);

a processing circuit (a part of microprocessor/DSP 63 in fig. 3, including ANC circuitry within the headset, para [0015]) configured to generate, based on the microphone signal (the microphone signal as an input to the element 62 in fig. 3), a signal component of the audio signal (as a component of the signal to the speaker 56a/56b in fig. 3, e.g., selective sound acoustical isolation by block matched sound via an ANC), which signal component comprises information about the generation of sound waves which interfere destructively with a component of the ambient sound (the ANC or active noise cancellation for selective sound acoustical isolation, i.e., block matched sound; negative feedback signal of the microphone registered signal in the program audio signal being received so that the selected ambient noise is reduced or blocked , para [0014]-[0015]) occurring at the ear of the user (via the modified program audio signal to the block the sound in the housing of the headset, i.e., user’s ear, para [0015]); and 
a control circuit (other part of the microprocessor/DSP 63 in fig. 3) to activate the processing circuit (the active noise cancellation is tuned to the sound to be blocked, para [0052]).
However, Rast does not explicitly teach that the control circuit is configured to determine a loudness level of the ambient sound based on the microphone signal and to activate the processing circuit when the loudness level is above a reference level.
Bakalos teaches an analogous field of endeavor by disclosing a helmet device (title and abstract, ln 1-7 and fig. 2, a personal ANR device in fig. 1, and a helmet application, para [0038] and details in figs. 3a-3b and operations in figs. 4a-4g) and a processing circuit is disclosed (including a first and a second VGAs, para [0011]) and a control circuit is disclosed (including a compression controller 950 in fig. 3a) and configured to determine a loudness level of the ambient sound based on the microphone signal (monitoring the energy of the feedforward microphone signal, para [0012]) and to activate the processing circuit when the loudness level is above a reference level (converting and outputting a combination of feedforward and feedback anti-noise sounds to drive an acoustic driver in response to the monitored acoustic energy of the external noise sound reaches the first threshold and in response to the amplitude of the analog signal representing the combination of the feedforward and feedback anti-noise sound reaching another threshold, para [0011]-[0012]) for benefits of achieving an improvement performance of ANC device by configuring multiple settings and thresholds cooperated with the ANC operations in reducing power consumption, maintaining nature sound frequency range, and reducing artificial noises (para [0004]-[0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the operations of the control circuit and the processing circuit and wherein the control circuit is configured to determine the loudness level of the ambient sound based on the microphone signal and to activate the processing circuit when the loudness level is above the reference level, as taught by Bakalos, to the processing circuit and the control circuit in the gas mask or helmet with the communication system, as taught by Rast, for the benefits discussed above.
Claim 19: the combination of Rast and Bakalos further teaches, according to claim 12 above, wherein the control circuit (the compression controller 950 in fig. 4e) is further configured to determine the reference level based on a loudness level measured by a second microphone on a side of the mask body facing the user (monitoring the clips, artifacts, of the combined signal via the 230, 270, including the feedback signal from the feedback microphone 120 in fig. 4e; the feedback microphone 120 is located at a position facing to the user’s ear in fig. 1).
Claim 20: the combination of Rast and Bakalos further teaches, according to claim 12 above, wherein the microphone is arranged on a side of the helmet facing away from the user (Rast, microphone 24 located at the outer face and purported to receive environmental sound, para [0050], and Goldman, the headset in fig. 2, the microphone 13, 13’ are within the headset and away from the speaker 12 in fig. 2).

Claims 7, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rast (above) and in view of reference Goldman (above) and Bakalos (above).
Claim 7 has been analyzed and rejected according to claims 1 and 12 above (Bakalos’ teaches discussed in claim 12 above).
Claim 15: the combination of Rast and Goldman teaches all the elements of claim 15 according to claim 1 above,  except wherein the control circuit is further configured to determine the reference level based on a loudness level measured by a second microphone on a side of the mask body facing the user.
Bakalos teaches an analogous field of endeavor by disclosing a helmet device (title and abstract, ln 1-7 and fig. 2, a personal ANR device in fig. 1, and a helmet application, para [0038] and details in figs. 3a-3b and operations in figs. 4a-4g) and wherein a control circuit is disclosed (compression controller 950 in fig. 4e) configured to determine a reference level based on a loudness level measured by a second microphone (monitoring the clips, artifacts, of the combined signal via the 230, 270, including the feedback signal from the feedback microphone 120 in fig. 4e) on a side of the mask body facing the user (the feedback microphone 120 is located at a position facing to the user’s ear in fig. 1) for the same benefits discussed in claims 7, 12 above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the operations of the control circuit and wherein the control circuit is further configured to determine the reference level based on a loudness level measured by a second microphone on a side of the mask body facing the user, as taught by Bakalos, to the control circuit in the gas mask or helmet with the communication system, as taught by the combination of Rast an Goldman, for the benefits discussed above.
Claim 17: the combination of Rast, Goldman, and Bakalos further teaches, according to claim 1 above, wherein the microphone is arranged on a side of the helmet facing the user (Bakalos, feedback microphone 120 in fig. 1, facing to the user’s ear, and receiving the leaked ambient noise into the headset, para [0044]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rast (above) and in view of reference Goldman (above) and Harkins et al (US 20060286933 A1, hereinafter Harkins).
Claim 14: the combination of Rast and Goldman teaches all the elements of claim 14, according to claim 1 above, except the gas mask is a full-face mask.
Harkins teaches an analogous field of endeavor by disclosing a gas mask or helmet (title and abstract, ln 1-6 and fig. 1, para [0011]) and wherein the gas mask or helmet is a full-face mask in fig. 1 and with full protective equipment and used for firefighters, para [0021]) for benefits of achieving a fully protection with reliable communication externally (para [0007]-[0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the full-face gas mask, as taught by Harkins, to the helmet, as taught by the combination of Rast and Goldman, for the benefits discussed above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rast (above) and in view of reference Bakalos (above) and Harkins (above).
Claim 18 has been analyzed and rejected according to claims 12, 14 above (the discussion about Harkins’ teaches in claim 14 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654